IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                        FILED
                               AT KNOXVILLE                         July 30, 1999

                                                                  Cecil Crowson, Jr.
                        FEBRUARY 1999 SESSION                     Appellate C ourt
                                                                      Clerk




LUTHER E. FOWLER,          )
                           )      C.C.A. No. 03C01-9711-CR-00509
     Appellant,            )
                           )      Hamilton County
v.                         )
                           )      Honorable Douglas A. Meyer, Judge
STATE OF TENNESSEE,        )
                           )      (Post-Conviction)
     Appellee.             )




FOR THE APPELLANT:                FOR THE APPELLEE:

John Allen Brooks                 John Knox Walkup
736 Georgia Avenue                Attorney General & Reporter
Suite 600
Chattanooga, TN 37402             Todd R. Kelley
                                  Assistant Attorney General
                                  425 Fifth Avenue, North
                                  Nashville, TN 37243

                                  William H. Cox, III
                                  District Attorney General

                                  David Wayne Denny
                                  Assistant District Attorney General
                                  600 Market Street, Suite 310
                                  Chattanooga, TN 37402




OPINION FILED: _____________________________


AFFIRMED


L. T. LAFFERTY, SENIOR JUDGE
                                      OPINION

       The appellant, Luther Fowler, referred herein as “the petitioner,” appeals as of right

from the denial of his petition for post-conviction relief by the Hamilton County Criminal

Court. In 1992, the petitioner was convicted in a jury trial of the offense of felonious

assault to commit murder first degree. After a sentencing hearing, the trial court imposed

a sentence of forty years as a Range III, career offender in the Department of Correction.

The petitioner presents three issues for appellate review:

              1. Whether the trial court erred in failing to adequately
                 ensure that the petitioner’s right to counsel, at trial, was
                 adequately waived.

              2. Whether the trial court erred in failing to have the
                 petitioner sign a written waiver of his right to counsel.

              3. Whether the trial court erred in finding that the petitioner
                 received effective assistance of counsel at trial and on
                 appeal.


       After a thorough review of the entire record, briefs of the parties, and appropriate

law, we affirm the trial court’s judgment.



                                 PROCEDURAL HISTORY



       Since 1992, the petitioner has developed a litigious reputation in his quest for

freedom. Therefore, it is necessary to set out the petitioner’s attempts to reverse his

conviction.



       The petitioner was indicted for felonious assault to commit murder first degree in

April, 1989, and for aggravated assault in December, 1991. Before the trial, the petitioner

disappeared, and it was necessary for the State of Tennessee to extradite the petitioner

from the states of Florida, North Carolina, and Illinois. The petitioner proceeded to trial on

November 14, 1991, for the offense of felonious assault to commit murder first degree, with

his counsel, William R. Heck, which resulted in a mistrial due to the jury’s inability to reach

a verdict.

       At the petitioner’s second trial on February 11, 1992 for felonious assault with intent

                                              2
to commit first degree murder, aggravated assault, and first degree burglary, the petitioner

declined and “fired” his court-appointed attorney, William R. Heck. The petitioner urged

the trial court to permit him to represent himself during the trial. After a colloquy with the

trial court, the petitioner was permitted to represent himself. After jury selection, opening

statements, and cross-examination of certain state witnesses by the petitioner, the

petitioner requested assistance of counsel. Mr. Heck was reappointed and represented

the petitioner during the rest of the trial. On February 12, 1992, the petitioner was found

guilty on the felonious assault and attempted aggravated assault charges. The jury found

him not guilty of the burglary charge.



       On March 18, 1992, at the conclusion of a sentencing hearing, the trial court

sentenced the petitioner, as a career offender, to sixty years for the felonious assault to

commit murder first degree. The trial court imposed a twelve-year sentence, as a Range

III, career offender, for the offense of aggravated assault. On direct appeal, this Court

affirmed the conviction for felonious assault to commit murder first degree, but remanded

for a new sentencing hearing. This Court also reversed and dismissed the petitioner’s

conviction for attempted aggravated assault. In this direct appeal, the petitioner did not

assign as error the trial court’s failure to adequately insure that the petitioner waived his

right to counsel. State v. Luther E. Fowler, No. 03C01-9207-CR-00249, 1993 WL 278468

(Tenn. Crim. App., Knoxville, July 27, 1993).



       At the resentencing hearing, the trial court refused to consider any prior convictions

of the petitioner for the purpose of establishing his sentencing range and sentenced the

petitioner to twenty-five years as a Range I, standard offender. On direct appeal by the

state, this Court remanded the case to the trial court for a third sentencing hearing. State

v. Luther E. Fowler, No. 03C01-9409-CR-00334, 1995 WL 550921 (Tenn. Crim. App.

Knoxville, September 19, 1995).



       However, prior to the third sentencing hearing, the petitioner filed a petition for post-

conviction relief with the Hamilton County Criminal Court on May 2, 1994. In his petition,



                                               3
the petitioner alleged: (1) the petitioner did not knowingly and intelligently waive his

constitutional right to counsel; (2) the trial court failed to advise the petitioner of the

dangers of going to trial pro se; and (3) ineffective assistance of counsel at trial and on

appeal. The trial court appointed Mark Biesack to represent the petitioner. On November

23, 1994, at the conclusion of an evidentiary hearing, the trial court denied the petitioner

any relief.   On direct appeal, this Court concluded the trial court was in error for

determining that the petitioner’s waiver of right to counsel had been previously determined

and was not cognizable in the post-conviction petition, since the effectiveness of

petitioner’s waiver of counsel was not raised on direct appeal nor ruled on by this Court.

This Court reversed the trial court’s judgment and granted the petitioner a new trial. Luther

E. Fowler v. State, No. 03C01-9501-CR-00027, 1996 WL 10265 (Tenn. Crim. App.,

Knoxville, January 11, 1996). On February 15, 1996, this Court vacated its opinion filed

January 11, 1996, and dismissed the petitioner’s petition. It had come to this Court’s

attention that a third sentencing hearing was pending, and thus the petitioner’s petition was

premature.1



       On July 10, 1996, the petitioner filed a second petition for post-conviction relief with

the Hamilton County Criminal Court. The petitioner alleged that he was entitled to relief

on the grounds that: (1) he did not knowingly and intelligently waive his constitutional right

to counsel; (2) the trial court did not advise him of the dangers of going to trial pro se; and

(3) he received ineffective assistance of counsel at trial and on appeal.2 The trial court

appointed counsel to represent the petitioner.



       On October 17, 1996, the petitioner filed an amendment to his petition. In this

amendment, the petitioner alleged: (1) he was incorporating the ground previously set

forth in his petition dealing with waiver of his right to counsel; (2) he was denied due


       1
      In the third sentencing hearing, the trial court imposed a forty-year sentence as a
Range III, career offender. There was no direct appeal of this sentence.
       2
        These allegations are the same as outlined in the petitioner’s first petition for post-
conviction relief filed in 1994. The petitioner stated, “Since the original petition for post-
conviction relief was dismissed as having been filed prematurely, I am resubmitting the
petition anew after entry of final judgment.”

                                              4
process and a fair trial due to the state’s failure to produce tangible evidence, to wit, a

knife, which could have been used to exculpate the petitioner; and (3) the jury instructions

on reasonable doubt were unconstitutional resulting in the jury’s confusion as to

reasonable doubt. The state filed a general answer of denial to the petitioner’s allegations.



       On March 21, 1997, at the conclusion of an evidentiary hearing, the trial court

denied the petitioner’s petition for post-conviction relief.3 On April 17, 1997, the petitioner

filed a notice of the appeal that is the subject of this opinion.



                                 EVIDENTIARY HEARING



       William R. Heck testified he was appointed to represent the petitioner at the first trial

in 1991, which resulted in a mistrial. Heck further testified that he has been a licensed

attorney for twenty-seven years, primarily practicing criminal law. Heck is a member of the

Tennessee Association of Criminal Defense Lawyers and has participated in over ninety

trials and fourteen death penalty trials. Heck described his representation of the petitioner

as “Mr. Fowler and I didn’t get along.” During the first trial, the petitioner requested Heck

to do certain things that Heck felt ethically he could not do. When the petitioner informed

Heck that he had given Attorney Jerry Summers a list of witnesses for the first trial, Heck

attempted to obtain this list, but Summers indicated he did not have it. Heck testified the

petitioner told him of everyone who had knowledge of or had any bearing on his case.

Heck interviewed some of the witnesses, but could not find the others. Heck testified he

had some problems with two of the witnesses for the petitioner at the first trial. One

witness informed Heck that the petitioner wanted him to lie in court, and there were

indications of threats by the petitioner for this testimony. The other witness was Terry

Fowler, the petitioner’s nephew, who informed Heck that the petitioner wanted him to testify

regarding things that may not have been true.



       3
        The record reveals that the petitioner filed a disbarment proceeding for malpractice
against his post-conviction counsel. Counsel moved this Court to withdraw as attorney on
direct appeal. This Court denied the counsel’s request for withdrawal and noted the
petitioner’s history of having seven different attorneys and of being “difficult.”

                                               5
       Prior to the first trial, Heck interviewed the petitioner’s nephew, all police officers,

the victim, and other witnesses listed by the state. The petitioner presented a self-defense

theory to the jury. The petitioner’s girlfriend disappeared prior to both trials and could not

be found. Heck testified he and the petitioner did not have any problems during the first

trial. Heck recalled that either the alleged victim or the state had the victim’s knife in court

during the first trial. He could not recall if the knife was present at the second trial, since

he was not present during the opening hours of the trial.



       Heck testified that, prior to the second trial, the petitioner indicated he wanted to

represent himself. Heck advised the petitioner that self-representation was fraught with

hazard for many reasons. Heck was aware of the petitioner’s limited ability to read and

write. Heck cautioned the petitioner that, if he represented himself, the state would file

certain documents, and perhaps it would be advantageous if the petitioner could properly

read and write. Heck testified the petitioner was very insistent in wanting to represent

himself and urged Heck to bring this matter to the trial court’s attention. Between the first

and second trial, Heck testified there was always a problem with the petitioner, including

a civil lawsuit in federal court, which was summarily dismissed. Heck testified that the

petitioner was particularly interested in legal developments and trends which affected his

case. Heck described the petitioner’s grasp of courtroom procedures as “he’s familiar,

more than familiar with courtrooms, and he knows how things operate and he’s constantly,

you know, staying in touch . . . His adequacy in trying a jury case . . . I really don’t know,

maybe he would do an excellent job, I have heard he’s done it before or since or something

. . . but he knows how the courtroom operates.” Heck testified he did not assist the

petitioner in signing a waiver of counsel. In Heck’s opinion, the trial court attempted to help

the petitioner.



       After the trial, Heck testified that the petitioner wanted him “to have nothing to do

with the case.” Heck advised the petitioner that an appeal had to be taken. The petitioner

advised Heck that he would take care of the appeal. Heck represented the petitioner at

his first sentencing hearing, which was remanded. Heck testified that the state’s proof was



                                               6
overwhelming as to the petitioner’s guilt.



       The petitioner, age 60, testified that William R. Heck did represent him at the first

trial. Prior to the first trial, the petitioner instructed Heck to obtain certain records of

witnesses who would testify in his behalf from Attorney Jerry Summers. The petitioner

contends Heck did not review these records.4 The petitioner testified that, between the first

and second trial, Heck only saw him one time outside the courtroom. Heck informed the

petitioner that the state would offer him sixty years to settle the case. On the day of trial,

the state reduced the offer to forty years, which the petitioner rejected. The petitioner

testified that, when he saw Heck for the first time, he explained how he shot the victim, but

Heck did not take any notes. The petitioner testified as to the circumstances surrounding

the shooting of the victim and why it was self-defense.5



       The petitioner admitted he has difficulty reading and only has a third grade

education. The petitioner testified he “fired” Heck before the second trial. He also testified

that Heck failed to obtain his witness, “Cherokee,” who was in the bar. However, Heck did

subpoena Terry Fowler, the petitioner’s nephew. The petitioner denied that he tried to

coerce any witness into lying for him. The petitioner admitted the trial court warned him

about the difficulty of self-representation. After the trial was underway, the petitioner

requested that Heck return for the remainder of the trial. The petitioner did not sign a

written waiver of his right to counsel. The petitioner admitted he was not a good lawyer in

his own behalf.



       During cross-examination, the petitioner testified that he had been convicted of five

to six felonies, some of which he had entered pleas of guilty. Also, the petitioner had been

through prior criminal trials, including a jury trial in Alabama, in which the petitioner had

represented himself and won an acquittal. Regarding the Alabama case, the petitioner



       4
       The petitioner testified that it was at the second trial when Heck gave him the
records obtained from Summers, as well as a copy of the transcript of the first trial.
       5
           The petitioner did not testify during his trial.


                                                   7
testified he believed it was necessary to represent himself, because, in his first trial, “they

were kangarooing me . . . they picked all bootleggers for juries.” The petitioner’s Alabama

conviction was overturned in federal court, which led the petitioner to represent himself in

his second Alabama trial. In this trial, the petitioner testified that he selected the most

intelligent people he could pick. The petitioner could not recall what the Alabama judge

told him about his right to an attorney and the consequences of self-representation, but the

trial judge offered him every lawyer in that county. He rejected the judge’s offer because

he had been “kangarooed” before and did not want a lawyer.



       As to the knife, the petitioner testified it was present at the first trial, and it belonged

to the victim, who had pulled it and pointed it at the petitioner. However, the knife was not

produced at the second trial.        In addition, the petitioner and Heck revealed some

interesting thoughts about each other. 6



       The trial court denied the petitioner’s petition for post-conviction relief.




       6
         When Heck was asked how he would rate or assess the petitioner in terms of other
clients he had represented, Heck replied, “He’s I guess more obstreperous than most . .
. [T]his was going to be a problem client in the sense that he would be inclined to make
unreasonable demands, he would be inclined to lie . . . and as I got to know him more, I
realized . . . he has no honor, he has no integrity, his word means nothing to him, honesty
is a concept that is totally foreign to him.” The petitioner was equally candid in his feelings
concerning Heck and stated, “The man could not tell you the truth if his life depended on
it.”

                                                8
                                     LEGAL ANALYSIS

                                              A.

                                           WAIVER



         The petitioner contends the trial court in 1992 failed to adequately insure that his

right to counsel was properly waived and failed to have the petitioner sign a written waiver

of his right to an attorney as required by Tenn. Code Ann. § 8-14-206 and Rule 44(a) of

the Tennessee Rules of Criminal Procedure. The state concedes the petitioner’s waiver

was not effective but argues the petitioner has waived this issue, because he failed to raise

it on direct appeal.



         In his reply brief, the petitioner submits that the state’s claim of waiver would

seriously affect the fairness and integrity of any judicial proceedings under both the Sixth

Amendment of the United States Constitution and Article 1, Section 9 of the Tennessee

Constitution. Further, the petitioner contends that the presumed waiver under Tenn. Code

Ann. § 40-30-206(g) must have been knowingly and understandingly made for the

presumption to withstand attack, citing Swanson v. State, 749 S.W.2d 731, 735 (Tenn.

1988). In Swanson, the Supreme Court addressed the question of whether grounds for

relief have been waived within the meaning of Tenn. Code Ann. § 40-30-112(b) (Repealed

1995).



         Since this petition was filed in 1996, we must determine the validity of the state’s

response under the Post-Conviction Procedure Act of 1995. Relief under Tenn. Code Ann.

§ 40-30-203 shall be granted when the conviction or sentence is void or voidable because

of the abridgment of a right guaranteed by the Constitution of Tennessee or the

Constitution of the United States. Once a petition for post-conviction relief has been

properly filed, the trial court must undertake a preliminary consideration of the petition.

Tenn. Code Ann. § 40-30-206. In its examination of the petition, the trial court shall

examine the allegations of fact in the petition, and “[i]f the facts alleged, taken as true, fail

to show that the petitioner is entitled to relief or fail to show that the claims for relief have


                                               9
not been waived or previously determined, the petition shall be dismissed. The order of

dismissal shall set forth the court’s conclusions of law.” Tenn. Code Ann. § 40-30-206(f).



       In a petition for post-conviction relief, the petitioner shall include all allegations of

fact supporting each claim for relief set forth in the petition and allegations of fact

explaining why each ground for relief was not previously presented in any earlier

proceeding. Tenn. Code Ann. § 40-30-204(e). In this case, the petitioner relied on the fact

that his petition for post-conviction relief of 1994 had been dismissed by this Court in

February, 1996. The trial court entered a preliminary order, pursuant to Tenn. Code Ann.

§ 40-30-207, finding the petition filed by the petitioner presented a colorable claim for relief.



       In construing the Post-Conviction Procedure Act of 1995, a rebuttable presumption

of waiver arises if a ground for relief was not raised before a court of competent jurisdiction

in which it could have been raised. Blair v. State, 969 S.W.2d 423, 424 (Tenn. Crim. App.

1997), per. app. denied (Tenn. 1998); Tenn. Code Ann. § 40-30-210(f). In House v. State,

911 S.W.2d 705, 714 (Tenn. 1995), the Supreme Court adopted an objective standard to

determine waiver in the context of a collateral attack on a criminal conviction based on the

following policy concerns:

              Defendants to criminal prosecutions, like parties to civil suits,
              should be bound by the judgments therein entered. When they
              fail to make a timely objection to errors of the courts they must
              not be allowed at later times of their own choosing--often,
              perhaps, after witnesses against them have become
              unavailable--to assert those grounds in post-conviction actions.

(quoting Arthur v. State, 483 S.W.2d 95, 97 (Tenn. 1972).



       The presumption of waiver found in Tenn. Code Ann. § 40-30-206(g) is as follows:

              A ground for relief is waived if the petitioner personally or
              through an attorney failed to present it for determination in any
              proceeding before a court of competent jurisdiction in which
              the ground could have been presented unless:

                  (1) The claim for relief is based upon a constitutional
                  right not recognized as existing at the time of trial if
                  either the federal or state constitution requires
                  retroactive application of that right; or

                  (2) The failure to present the ground was the result of


                                               10
                  state action in violation of the federal or state
                  constitution.


This means that a petition for post-conviction relief does not present a colorable claim for

relief and is subject to dismissal without a hearing, unless it alleges facts showing that the

grounds asserted for relief were not previously waived in a prior proceeding in which they

could have been presented. See State v. Smith, 814 S.W.2d 45, 47 (Tenn. 1991).

Further, the legislature clearly intended to restrict convicted criminals from collaterally

attacking their convictions. When a convicted inmate desires to contest his or her criminal

conviction, the petition for post-conviction relief must strictly comply with the statutory

requirements. Tenn. Code Ann. § 40-30-204(e) requires:

              The petitioner shall include allegations of fact supporting each
              claim for relief set forth in the petition and allegations of fact
              explaining why each ground for relief was not previously
              presented in any earlier proceeding.



       After a review of the petition for relief in this cause and the amended petition, we

find that these pleadings fail to set forth the facts as to why the issue alleging that the

petitioner did not knowingly and intelligently waive his constitutional right to counsel was

not presented in his motion for a new trial or on direct appeal. Any question as to whether

the petitioner waived his right to representation by counsel was ripe for consideration on

direct appeal. In State v. Luther E. Fowler, No. 03C01-9207-CR-00249, 1993 WL 278468,

at *1 (Tenn. Crim. App., Knoxville, July 27, 1993), Special Judge William S. Russell, in

affirming the petitioner’s direct appeal, commented upon the petitioner’s decision to

represent himself at trial:

              The defendant-appellant’s choice to, in substantial part,
              represent himself put an additional burden upon the trial court;
              and has resulted in the clouding of some of the issues upon
              this appeal. We note the care which the trial judge displayed
              in advising the defendant of his rights, of procedures, rules of
              evidence, etc.



       The record establishes that the state raised with the trial court the question of the

petitioner’s failure to raise the issue of waiver of counsel on direct appeal.            We

acknowledge any ground for relief, except ineffective assistance of counsel, could have



                                             11
been raised during trial, and failure to do so will be deemed a waiver. Blair v. State, 969
S.W.2d 423, 425 (Tenn. Crim. App. 1997), per. app. denied (Tenn. 1998); see also David

Allen Brimmer v. State, No. 03C01-9703-CC-00083, 1998 WL 612888, at *33 (Tenn. Crim.

App., Knoxville, September 15, 1998). Since the petitioner has failed to present a factual

explanation of why his claim that “the trial court failed to adequately ensure that the

petitioner’s right to counsel, at trial, was adequately waived” was not raised on direct

appeal, the trial court would have been well justified in dismissing the petition without an

evidentiary hearing. Blair, 969 S.W.2d at 425.

                                              B.

                                  WAIVER OF COUNSEL



       However, we elect to consider the petitioner’s claim that he did not effectively,

knowingly, and intelligently waive his right to counsel. At the conclusion of the evidentiary

hearing, the trial court conceded that it did not follow the guidelines as set out in the Bench

Book for United States District Judges (3rd ed., 1986). However, the trial court concluded

that it substantially complied with the mandates of the United States Supreme Court in

assuring that the petitioner knowingly and intelligently waived his right to the assistance of

counsel.   Under our law, a post-conviction petitioner has the burden of proving his

allegations by clear and convincing evidence. Tenn. Code Ann. § 40-30-210(f). On

appeal, the findings of fact made by the trial court are conclusive and will not be disturbed

unless the evidence contained in the record preponderates against them. Brooks v. State,

756 S.W.2d 288, 289 (Tenn. Crim. App.), per. app. denied (Tenn. 1988). The burden is on

the petitioner to establish that the evidence preponderates against those findings. Clenny

v. State, 576 S.W.2d 12, 14 (Tenn. Crim. App.), cert. denied (Tenn. 1978).



       In Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975), the

United States Supreme Court ruled that an accused in a criminal prosecution has a

constitutional right to represent himself -- proceed pro se without the assistance of

counsel. In its ruling, the Court said:

              The language and spirit of the Sixth Amendment contemplate
              that counsel, like the other defense tools guaranteed by the

                                              12
             Amendment, shall be an aid to a willing defendant--not an
             organ of the State interposed between an unwilling defendant
             and his right to defend himself personally. To thrust counsel
             upon the accused, against his considered wish, thus violates
             the logic of the Amendment. In such a case, counsel is not an
             assistant, but a master; and the right to make a defense is
             stripped of the personal character upon which the Amendment
             insists. . . . An unwanted counsel “represents” the defendant
             only through a tenuous and unacceptable legal fiction. Unless
             the accused has acquiesced in such representation, the
             defense presented is not the defense guaranteed him by the
             Constitution, for, in a very real sense, it is not his defense.
422 U.S. at 820-21, 95 S.Ct. at 2533-34, 45 L. Ed. 2d at 573-74.



      When an indigent accused desires to proceed pro se, the trial court is obligated to

conduct an intensive inquiry as to the accused’s ability to represent himself. State v.

Northington, 667 S.W.2d 57, 61 (Tenn. 1984). The waiver of the right to counsel must be

knowingly and intelligently made. State v. Armes, 673 S.W.2d 174, 177 (Tenn. Crim.

App.), per. app. denied (Tenn. 1984); Tenn. R. Crim. P. 44. Tennessee Rule of Criminal

Procedure 44(a) provides:

             Every indigent defendant shall be entitled to have assigned
             counsel in all matters necessary to the defense and at every
             stage of the proceedings, unless the defendant executes a
             written wavier. Before accepting such waiver the court shall
             first advise the accused in open court of the right to the aid of
             counsel in every stage of the proceedings. The court shall, at
             the same time, determine whether there has been a competent
             and intelligent waiver of such right by inquiring into the
             background, experience and conduct of the accused and such
             other matters as the court may deem appropriate. Any waiver
             accepted shall be spread upon the minutes of the court and
             made a part of the record in the cause.



      In State v. Goodwin, 909 S.W.2d 35 (Tenn. Crim. App. 1995), a panel of this Court

ruled that the defendant, Goodwin, had validly waived his right to counsel. Id. at 41.

There, the trial court inquired as to Goodwin’s age and education and warned him that

proceeding pro se would cause confusion. Id. at 40. Goodwin was informed that an

attorney would be provided for him for pretrial proceedings through an appeal, if needed.

Id. Goodwin was also warned that he would not have access to a law library and that his

advisory counsel was not required to provide him with photocopies of relevant legal

materials. Id. at 41. The trial court told Goodwin the trial would proceed at the same pace



                                            13
as it would if he had appointed counsel, that he would not have an opportunity to confer

with advisory counsel for every question, and that he was responsible for understanding

the rules of evidence and local rules of court. Id. The trial court informed Goodwin that,

as a litigant, he would have “no greater right than that of any other litigant,” and he would

be treated the same as if he were represented by counsel. The trial court would not be

required to interrupt the trial to explain procedural rules, legal terms, or consequences of

the litigant’s actions. Id. This Court held that Goodwin “clearly understood the hazards of

representing himself.” Id. at 42.



       In this case, the following exchange was had between the trial court and the

petitioner relative to the petitioner’s waiver of his right to counsel on the morning of trial:

              Mr. Heck: He indicated to me, Your Honor, that he wanted to
              represent himself, that I was a lousy lawyer with a lot of
              descriptions, and that he didn’t want to have anything to do
              with me, have me in the courtroom or anything else, so I
              brought it to the Court’s attention.

              Defendant: You know why, sir? The last time I was in court,
              sir, we talked about my case. He---I saw him about ten minutes
              since you hired him. I been up there over four months.

                                            ***

              Court: Are you telling me you don’t want him to try it?

              Defendant: I don’t want him---no, I don’t want him, period.

              Court: Do you want to try the case yourself?

              Defendant: If I have to, yeah.

              Court: W ell, the case is for trial today.

              Defendant: Okay, whatever.

              Court: Of course, you understand if you represent yourself, I
              have to hold you to the same standards I would a lawyer as far
              as procedure is concerned. You understand that?

              Defendant: Yes, sir, whatever. I don’t know what---

              Court: You’ve got two choices.

                                            ***

              Court: Mr. Fowler, based on the proof I heard and the jury’s
              position last time, I think your chances really are slim to none,
              and less than that if you represent yourself. You do have a
              constitutional right to represent yourself though if you fully

                                              14
             understand that you’re waiving your right to be represented by
             an attorney.

             Defendant: Yeah, if you don’t appoint me one I guess I’ll have
             to.

             Court: I cannot appoint you another lawyer.

             Defendant: All right then, I’ll---

             Court: This case is set for trial today.

             Defendant: Okay.

             Court: It’s going to be tried today. And Mr. Heck is a very able,
             very competent lawyer. He’s tried this case---

             Defendant: Not to me he’s not.

                                           ***

             Defendant: He’s not gonna represent me. If I have to represent
             myself then that’s what I’ll do.

             Court: You are freely waiving your right to be represented by
             an attorney then. That’s your decision?

             Defendant: Yes, sir.



      A jury of twelve and two alternates were selected, impaneled, and duly accepted by

both the state and the defendant. At the conclusion of which, the following colloquy

occurred between the trial court and the defendant in the jury’s absence.

             Court: Do you wish to reconsider and have Mr. Heck sit at the
             table so he can look at the papers?

             Defendant: No, sir, I don’t want him.

             Court: You can still represent yourself and he can be of
             counsel, just sit there to advise with you and to look at any
             exhibit and explain it to you.

             Defendant: I don’t want him around me.

             Court: All right. So you’re waiving that right.

             (Whereupon Mr. Heck was excused.)

             Court: At this point what we are going to do, Mr. Fowler, we’ll
             bring the jury back. The attorney general will read the
             indictment. I will ask you how you plead to the three
             indictments. And you can plead not guilty, or you can plead
             guilty to those charges.

             Defendant: Can I plead self-defense?



                                             15
             Court: Well, your plea of not guilty includes the plea of self-
             defense, and the Court will charge the jury at the conclusion of
             the proof about self-defense.

             Defendant: All right.

             Court: So you don’t plead self-defense; you just plead not
             guilty.

             Defendant: All right, sir.

             Court: And then at that point, after you plead, Mr. Bright will
             have an opportunity to make an opening statement to the jury
             outlining what the proof will be about. You then will have the
             right to stand up and make an opening statement to the jury.
             You’re supposed to outline what you think the proof will show.
             But I’ll give you a little bit of leeway on that. At the conclusion
             of the statements then Mr. Bright will start calling his witnesses
             to the stand. And after they testify, you have the right to cross-
             examine them, not make statements yourself, but ask them
             questions. And then at the conclusion of all the State’s proof,
             if you care to, you can then call witnesses on your own behalf;
             you can testify in your own behalf. At that point then you would
             take the stand and testify under oath.

             Defendant: Long as I don’t take the stand, my record will not
             be brought up, right?

             Court: That’s right. If you do not take the stand, then I will
             instruct the jury at the conclusion, like I did last time, that they
             cannot consider that for any purpose whatsoever against you.

             Defendant: All right, sir.

             Court: You do not have to testify.

             Defendant: All right, sir.

             Court: But you can call other witnesses. Now you cannot
             testify through asking questions. You can ask questions of the
             witnesses but you---

             Defendant: I can explain to the jury what happened though, right?

             Court: Yes, in your opening statement?

             Defendant: Yeah.

             Court: All right. As I say, I’ll give you some leeway.



      When an accused asserts his right to represent himself, three conditions must be

met before the defendant’s right to self-representation becomes valid. “First, the accused

must assert the right to self-representation timely. Second, the accused’s request must

be clear and unequivocal. Third, the accused must knowingly and intelligently waive the



                                             16
right to the assistance of counsel.” State v. Herrod, 754 S.W.2d 627, 629-30 (Tenn. Crim.

App.), per. app. denied (Tenn. 1988) (citations omitted). Clearly, the petitioner asserted

his right to self-representation. However, we believe the trial court would have been

justified in denying the petitioner’s request for self-representation in that the request was

not timely. We now consider whether the petitioner’s waiver of counsel was knowingly and

intelligently made.



       In its brief, the state concedes and the trial court admitted that the court did not

comply with the requirements of Rule 44, Tenn. R. Crim. P., nor the suggestions outlined

in Herrod, 754 S.W.2d at 630. However, although the trial court did not comply with the

procedural and statutory requirements in assuring the petitioner knowingly and intelligently

waived his right to the assistance of counsel, we hold the trial court did substantially comply

with the requirements of the Sixth Amendment of the United States Constitution and Article

1, Section 9 of the Tennessee Constitution.



       In Smith v. State, 987 S.W.2d 871 (Tenn. Crim. App. 1998), this Court considered

a similar question as to the effective waiver of counsel by a defendant. In this post-

conviction case, this Court reversed the post-conviction court’s finding that the petitioner’s

decision to represent himself was “intelligently made with full knowledge of his right to

counsel.” Id. at 875. This Court found that, under the existing guidelines, the trial court’s

inquiry should have been more extensive. The failure to warn of the specific dangers of

self-representation is the area of primary concern. However, we find the facts in the

present case are distinguishable from the situation outlined in Smith.



       First, we note that the record in this case materially differs from the one in the

previously aborted appeal. The record establishes that the petitioner has a long history of

criminal experiences and familiarity with both federal and state criminal courts. This

familiarity includes the petitioner’s experiences in other state jurisdictions. The petitioner

has entered at least five or six guilty pleas in various courts.          The petitioner has

participated in a number of criminal trials, including one in the State of Alabama, in which



                                              17
the petitioner represented himself and won a jury acquittal. The petitioner was well aware

of the nature of the charges he was facing in this cause. The petitioner had already gone

through a jury trial which resulted in a mistrial and had the assistance of counsel. 7

Although the petitioner is limited in his ability to read and write, we agree with Mr. Heck’s

assessment that the petitioner has a grasp of courtroom procedures and knows how a

courtroom operates. A review of the petitioner’s direct and cross-examination of the

witnesses at the trial’s commencement supports the Court’s conclusion. Although the trial

court had to restrict the petitioner from testifying in his questions, the petitioner adequately

covered the facts which surrounded the stabbing of the victim. We find the petitioner failed

to carry his burden by clear and convincing evidence that the trial court failed to adequately

insure the petitioner knowingly and intelligently waived his right to the assistance of

counsel. There is no merit to this issue.



                                               C.

                       INEFFECTIVE ASSISTANCE OF COUNSEL



       The petitioner contends the trial court erred in finding the petitioner received

effective assistance of counsel at trial and on appeal. The state disagrees.



       When reviewing a petitioner’s Sixth Amendment claim of ineffective assistance of

counsel, this Court must determine whether the advice or services given by the attorney

are within the range of competence demanded of attorneys in criminal cases. Baxter v.

Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To prevail on a claim of ineffective assistance

of counsel, a petitioner “must show that counsel’s representation fell below an objective

standard of reasonableness” and that this performance prejudiced the defense. There

must be a reasonable probability that, but for counsel’s error, the result of the proceeding

would have been different. Strickland v. Washington, 466 U.S. 668, 687-88, 104 S. Ct.
7
        The record indicates the jury, at the first trial, was eleven for a guilty verdict, but a
lone juror would not agree. In questioning the petitioner, the trial court indicated the
petitioner was quite fortunate in that this particular juror had caused several mistrials in
both criminal and civil trials. Apparently, this juror had difficulty in agreeing with anyone.

                                               18
2052, 2064, 80 L. Ed. 2d 674, reh’g denied, 467 U.S. 1267 (1984); Best v. State, 708
S.W.2d 421, 422 (Tenn. Crim. App. 1985), per. app. denied (Tenn. 1986).



       The trial court found that Mr. Heck did not render ineffective assistance of counsel.

The fact that Mr. Heck did not see the petitioner between trials, as he should have, was

inconsequential. Mr. Heck had already tried the first case and knew everything that would

come in the second trial. In addition, Mr. Heck did such a good job in the first trial that

some of the jurors made an observation that Mr. Heck had raised some questions in their

minds. The petitioner has not carried his burden of proof by clear and convincing evidence

as to his allegations of ineffective assistance of counsel, and the evidence adduced at the

post-conviction hearing does not preponderate against the trial court’s ruling. There is no

merit to this issue.

                                               D.

                                   DUE PROCESS CLAIM



       Further, in his amended petition, the petitioner complains that he was denied a

second fair trial in that the state failed to produce a knife which could exculpate him, and

the jury instructions on reasonable doubt were unconstitutional. At the evidentiary hearing,

the petitioner testified he got into a fight with the victim, he knocked the victim over a table,

and the victim came up with a knife, which caused the petitioner to back up, pull a pistol

out of his pocket, and shoot the victim. The testimony at trial indicates the victim had a

knife in a scabbard, which was still in the scabbard when the victim was treated by

paramedics at the scene. The petitioner has failed to meet his burden by clear and

convincing evidence as to how he was prejudiced by the state’s failure to produce the

knife. The petitioner’s theory of self-defense was placed before the jury as evidenced by

the jury instruction on self-defense. There is no merit to this issue. Likewise, we find no

merit to the allegation that Tennessee’s jury instruction on reasonable doubt is

unconstitutional. Coe v. Bell, 161 F.3d 320 (6th Cir. 1998); State v. Bush, 942 S.W.2d 489

(Tenn. 1997); State v. Nichols, 877 S.W.2d 722, 734 (Tenn. 1994).




                                               19
     We hold the trial court’s judgment is affirmed.




                                       ________________________________________
                                       L. T. LAFFERTY, SENIOR JUDGE


CONCUR:



___________________________________
JOSEPH M. TIPTON, JUDGE



___________________________________
JERRY L. SMITH, JUDGE




                                          20